 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   VALERIE PEREZ, PARENT ON                            Case No.: 19-CV-1629 W (MDD)
     BEHALF OF S.G., MINOR,
14
                                       Petitioner,       ORDER GRANTING UNOPPOSED
15                                                       PETITION FOR APPROVAL OF
     v.                                                  SETTLEMENT AND COMPROMISE
16
                                                         OF MINOR’S CLAIMS [DOC. 1]
     MOUNTAIN EMPIRE UNIFIED
17
     SCHOOL DISTRICT,
18                                  Respondent.
19
20         Pending before the Court is a Petition for Approval of Settlement and Compromise
21   of Minor’s Claims under California and Federal Law against Respondent Mountain
22   Empire Unified School District. The Petition is brought by Valeria Perez, on behalf of
23   her daughter S.G. (“Student”), a minor and individual with a disability.
24         According to the Petition, this matter arises from a civil-rights action against
25   Student’s “school district for alleged federal and state violations surrounding her
26   disability and events and circumstances that resulted in statutory rape charges being
27   brought against an individual who removed Student from Respondent’s High School

28   Campus.” (Petition [Doc. 1] ¶ 1.) A Government Tort Claim was filed on Student’s


                                                     1
                                                                                19-CV-1629 W (MDD)
 1   behalf with the California Office of Administrative Hearings to exhaust administrative
 2   remedies. (Id. ¶ 1; Ex. A [Doc. 7].) On or about May 3, 2018, the parties entered into the
 3   Final Settlement And Release Agreement (the “Settlement”). (Id. ¶ 1; Ex. C [Doc. 7].)
 4   The Petition now seeks Court approval of the Settlement and compromise of the
 5   Student’s claims. (Id. ¶ 12.)
 6         On February 24, 2020, Respondent filed a notice of non-opposition to the Petition.
 7   (See Notice of Non-Opp. [Doc. 6].)
 8         Having considered the Petition and all supporting papers, the Court GRANTS the

 9   Petition [Doc. 1], and APPROVES the Settlement and compromise of Student’s claims.
           IT IS SO ORDERED.
10
     Dated: April 6, 2020
11
12
13                                                     States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                               19-CV-1629 W (MDD)
